116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Zavala ANDURAY, Petitioner-Appellant,v.Ernest C. ROE, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 96-55906.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 23, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-95-06096-CBM;  Consuelo B. Marshall, District Judge, Presiding.
Before GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Jose Zavala Anduray, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for kidnapping for ransom and robbery.  We review de novo a district court's decision on a section 2254 petition, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S. Ct. 1549 (1996).  We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm for the reasons stated in the magistrate judge's report and recommendation filed on March 28, 1996, and adopted by the district court on April 24, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3